DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 January 2022 has been entered.
 
Status of the Claims
Claims 17, 18, 20-23, 28, 32, 33, and 36-46 are pending, presented for examination, and rejected as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 18, 20-23, 28, 32, 33, 36-44, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeoka (EP2082869), in view of Maruyama (U.S. PGPub. 2005/0244483), and Jha (WO03/020231).
Applicants’ claims are directed to methods of treating perspiration, odors, acne, or whitening the skin of subjects by the topical application of a sheet having combining at least one cationic polymer, at least one anionic polymer, an active agent suitable for achieving the method outcome desired contained at least within the film, and then removing such a film from the skin.  This sheet used in the method claimed is to contain at least one biodegradable or biocompatible hydrophobic polymer, have a thickness of between about 80-150nm (0.08-0.15 microns), and to incorporate a concentration of between about 0.01-30% by weight of at least one from among a defined list of active ingredients within the polymer layer.  Dependent Claims 18 and 20-23 indicate that the sheet is to not be crosslinked, or specifically narrows the identity of the cationic and anionic polymers.  Claims 28 and 32 specify narrower concentrations of antiperspirant or deodorant present.  Claims 33, 36, and newly added claims 37-41 recite cosmetic sheets capable of adhering to the skin as set forth by the method claims containing at least one biodegradable or biocompatible hydrophobic polymer or combinations of cationic and anionic polymers, and have 
Takeoka discloses thin film polymer structures useful as topical skin care products.  [0020].  Indeed, Takeoka describes these nanosheets as being adhered atop skin, ([0021](Fig.15-16); [0081]), addressing the “adhering,” “adhesive,” and “capable of adhering to skin” language of the claims.  While describing embodiments which serve as topical drug delivery devices, no particular limitation is placed either on the identity or nature of drugs which may be incorporated into the sheets described, or on the particular distribution of active agent to be delivered in terms of where on or in the sheet such agents are to be found.  [0078].  In particular embodiments, the film is a “self-assembled monolayer” or “self-assembled bilayer” formed from hydrophobic polymers deposited onto a forming substrate. [0033-35].  Takeoka describes films formed by the polymerization, rather than crosslinking excluded by Claims 18 and 37, of polymers useful in forming such films include each of the instantly claimed polylactic acid ([0048]), or combinations of polyelectrolytes including each of the instantly claimed chitosan and collagen, and polyanions such as the alginic or hyaluronic acids of the instant claims.  [0061-66].  Takeoka indicates that following deposition onto a substrate, the substrate is washed away to provide the desired polymeric film.  [0073-74].  Takeoka discloses multiple nanosheets, including nanosheets formed from a combination of chitosan and alginate having a thickness of between Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), see also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  
Takeoka therefore suggests using polymeric PLA or chitosan/alginate nanosheets as topical skincare products for delivering drugs such to the skin, but does not disclose incorporating whitening agents, anti-sebum agents, anti-acne agents, or anti-perspirants as the agents to be applied to the skin or included in such nanosheets.
Maruyama describes methods of incorporating therapeutic active agents into thin film cosmetic sheets by, for example, dipping the sheet into a solution containing the active agent to be incorporated, or by including the active agent in advance of casting a mixture onto a support.  [0008; 0012; 0037-39].
Jha discloses deodorant compositions for controlling body malodors associated with human perspiration comprising a cyclodextrin and film-forming polymer which improves body Id.; Pg.8, L.8).  Jha indicates a variety of additional agents may suitably be incorporated into the deodorant cyclodextrin compositions, including but not limited to antimicrobial agents useful in controlling acne (and therefore anti-acne agents and antibacterial agents addressing limitations of newly added Claims 41, 43, and 46) in concentrations falling within the range of about 0.001-10%, (Pg.15, L.20 – Pg.16, L.3), whitening agents addressing Claim 44 such as L-ascorbic acid 2-glucoside (Pg.17, L.2) which an embodiment of the invention incorporates in concentrations of each of 0.05 and 0.1% (Pg.22), anti-oxidants and radical scavengers to protect against environmental agents which can cause skin damage, and vitamin B6, (Pg.16 – Pg.17, L.31), which applicants describe as an anti-sebum agent as set forth by Claim 45. (Specification, page 9).  Jha indicates that in some embodiments, the invention disclosed may be provided in the form of a wet wipe to apply the cyclodextrin composition to the skin.  (Pg.18-20).  Jha indicates that alternative carriers may be used to apply the cyclodextrin compositions to the skin.  (Pg. 21).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant application to have used the malodor composition containing cyclodextrin in See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”).


Claims 17, 18, 20-23, 28, 32, 33, and 36-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeoka, Maruyama, and Jha as applied to Claims 17, 18, 20-23, 28, 32, 33, 36-44, and 46 above, and further in view of Biedermann (U.S. 5,980,921).
Takeoka, Maruyama, and Jha, described in greater detail above, describe biodegradable polymeric cosmetic sheets and methods of their use incorporating defined quantities of active agents.
None of Takeoka, Maruyama, and Jha describe a particular concentration of the vitamin B6 applicants disclosure identifies as a seboregulatory agent.
Biedermann indicates that when included in topical compositions in concentrations of between about 0.0-20% by weight, (Col.1, L.38-44), pyridoxine is safe and effective in regulating the oily appearance of the skin.  (Col.4, L.8-23).
It would have been prima facie obvious for a skilled artisan to have employed the pyridoxine described by Jha in the topical compositions suggested by the combined teachings of Takeoka and Maruyama in concentrations of between about 0.0120% by weight, owing to the Biedermann disclosure indicating that such concentrations of pyridoxine regulate the oily appearance of skin onto which such compositions are topically applied.  In the context of the art of record, then, such an arrangement amounts to little more than the predictable use of prior art elements according to their established functions.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)) (“[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”).

Response to Arguments

Applicants continue to argue that Jha fails to teach the inclusion of active agents within a film layer in the concentrations claimed, as nothing of the reference, considered solely and in a vacuum, teaches incorporating these agents inside the thin layer.  These arguments again fail to take into consideration the information the Maruyama reference contributes to the understanding of the skilled artisan in terms of the multiple methods of incorporating drugs into polymeric films for topical application to the skin.  Takeoka clearly conveys compositions and methods of their use similar to those of Maruyama.  On this basis the art relied upon is clearly analogous and their teachings properly relied on and combined as discussed previously, repeatedly, and again above.  "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).  Maruyama continues to describe methods of incorporating active gents, such as those taught by each of Takeoka and Jha, within thin polymer layers formed from combinations of cationic and anionic polymers.  Applicants focus on a single paragraph of Maruyama fails to properly apprehend the entirety of the disclosure, and therefore overlooks information the Examiner has previously, and continues to rely upon.  Specifically, applicants’ attention is directed to paragraphs 37-39 of the Maruyama publication, which describes combining drug and film-forming polymers in solution which is then cast and dried, resulting in a film with drug homogeneously distributed throughout the film, and not merely adsorbed to the outer surfaces.  
Applicants assertion that Takeoka fails to teach “any” film thickness is contradicted by the teachings of Takeoka, asserting that the “various thicknesses,” taught without limitation by 
Applicants argue that because Maruyama describes dipping cosmetic sheets in active agents as a process known in the prior art as a method of providing active agents in cosmetic sheets, rather than as a specific embodiment of the particular invention of Maruyama, this somehow serves to negate the fact that Maruyama describes dipping cosmetic sheets in active agents as a means of providing active agents in cosmetic sheets.  This strains credulity for, as applicants are well aware, art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Maruyama does indeed disclose multiple methods of incorporating active agents into topically applicable polymer films: dipping such a film into a solution, or incorporating the agent into solution before casting the composition into a film.  That only one serves as the focus of the inventive method does nothing to detract from the totality of the disclosure.
Applicants revive the position last presented in their arguments of 17 June 2019 that combining the teachings of Takeoka and Maruyama would somehow alter the intended purpose and principle of operation of Takeoka.  This characterization of the teachings of Takeoka again misrepresents what Takeoka actually teaches.  Applicants are once more reminded that Takeoka remains absolutely silent as to whether an additional quantity of the active agent which appears on the surface of such sheets may be provided within the body of the sheet itself.  To be In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  As such, nothing of combining Takeoka with Maruyama would, as applicants assert, render a film so modified unsatisfactory for the purpose of delivering an active agent topically to the skin surface, as these are the goal shared by each of the Takeoka and Maruyama compositions.  Once more, applicants’ arguments are unpersuasive.
Applicants assert that there is no reasonable expectation of success combining the cosmetic sheet technology of Takeoka with the cosmetic sheet technology of Maruyama owing to the alleged unpredictability of the art.  This position is undermined by the fact that each of Takeoka and Maruyama manage to assemble the kind of films encompassed within the breadth of the compositions and methods claimed, and that the standard of obviousness is not absolute predictability.  Applicants offer no evidence over the teachings of Takeoka and Maruyama to call into question the predictability and enablement of the art, and applicants’ arguments on this point, extensive though they may be, are unpersuasive.  See Okajima v. Bourdeau, 261 F.3d 1350, 1355 (Fed. Cir. 2001) (“the absence of specific findings on the level of skill in the art does not give rise to reversible error where the prior art itself reflects an appropriate level and a need for testimony is not shown.”); In re GPAC Inc., 57 F.3d 1573, 1579 (Fed. Cir. 1995), See In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (indicating that evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness).  Applicants assertion that Maruyama and Takeoka are incompatible for combination owing to the See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, Maruyama is relied upon solely to establish alternative means known in the art of incorporating topically deliverable active agents into polymeric films for topical application to the skin.  The solubility of the film is irrelevant to this understanding and analysis in the absence of evidence tending to establish some criticality of the distinction.  To date, the record is devoid of such evidence.
Applicants’ arguments concerning the absence of motivation to incorporate any of the specific cosmetic actives recited by Jha into the films suggested by the combined teachings of Takeoka and Maruyama are unpersuasive.  As has repeatedly been established, Takeoka places absolutely no limitation on the kinds of active agents which are compatible with the topical polymeric film drug delivery systems described.  Armed with that understanding, the specific recitation by Jha of the particular active agents applicants have here claimed as suitable for topical application to the skin gives rise to a proper prima facie case of obviousness.  This is because generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose.  The idea for combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 
Applicants arguments concerning the Jha invention being an aqueous solution (albeit an aqueous solution designed to provide a film when applied to the skin) are unpersuasive, because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, Jha establishes that each of the claimed cyclodextrins, antibacterials, anti-acne agents, anti-sebum agents, and skin whitening agents are compatible with topically applied cosmetic films incorporating, for example, the chitosan taught by Takeoka and falling within the metes and bounds of the claimed methods and compositions.  Nothing more is required for a proper prima facie case of obviousness.
Applicants’ arguments concerning the expectation of success in combining the teachings of Jha with those of Takeoka and Maruyama are unpersuasive for the same reasons applicants arguments concerning combining Takeoka and Maruyama fail.  See Okajima, GPAC, and In re Rinehart, supra.
For at least these reasons, applicants’ arguments continue to remain unpersuasive.

Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M BASQUILL/Primary Examiner, Art Unit 1613